DETAILED ACTION


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2021 has been entered.

Claims 1-20 are pending.


Response to Arguments
 
35 U.S.C. 103 Rejections
	Applicant’s arguments filed in the communications on 09/21/2021 have been fully considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1-5, 8-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable Marra et al.  (U.S. PGPub 2013/0111354) in view of Jacoby (U.S. PGPub 2013/0311452) and further in view of Hunter et al. (U.S. PGPub 2012/0221687).

	As per claim 1, Marra teaches a method comprising:
 causing generation of a map-based graphical user interface (GUI) on a user device, the map-based GUI having an interactive map providing access to geo-tagged social media items, each geo-tagged social media item having an associated geographical location of origin (Marra, see paragraph [0003], determining that the new content item is related to the social network group. The method also includes storing the new content item in association with the social network group. The method also includes associating the new content item with a geographic location. The method also includes providing for display a map and an indication of the social network group. The map includes a representation of the new content item. The representation of the new content item is positioned on the map proximate to the geographic location on the map) and
making available for viewing via the map-based GUI social media content uploaded to the social media platform (Marra, see paragraph [0017], providing for display a representation of the map and an indication of the social network group. For example, the map may be displayed on a webpage of the social network group).
Marra doesn’t explicitly teach at a server system for a social media platform, assigning an availability parameter to a defined geographical area an availability parameter that determines availability for viewing of social media content originating from the defined geographical area, the assigned availability parameter being different from a default availability 
In analogous art Jacoby teaches at a server system for a social media platform, assigning an availability parameter to a defined geographical area an availability parameter that determines availability for viewing of social media content originating from the defined geographical area, (Jacoby, see paragraph [0029], recording the media file 110, associating the media file with a location 120, set availability rules of the media file, if any 130, and making the media file available 130… Also see paragraph [0035], set availability rules, if any. Availability rules may dictate or otherwise control which recipients may receive the media file, and under what circumstances) the assigned availability parameter being different from a default availability parameter that is by default associated with multiple geographical areas managed by the server system (Jacoby, see paragraph [0037], A default availability profile 210 may be provided. Default availability profile 210 may be provided by the system, or may be created by a contributor. With reference to FIG. 2, default availability profile 210 may comprise full availability for all types of media files (pictures 211, audio 212) and/or content topics (Topic I 213, Topic II 214). A family profile 220 may be created by a contributor, in which recipients associated with the family group may receive all media files (pictures 221, audio 222), and content associated with Topic II 224, but not content associated with Topic I 223).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Jacoby and apply them on the teaching of Marra as doing so would help in controlling which recipients may receive the media file, and under what circumstances. (Jacoby, see paragraph [0035]).




	In analogous art Hunter teaches based at least in part on the assigned availability parameter particular to the defined location making available for viewing via the map-based GUI social media content uploaded to the social media platform, such that availability of each social media item having an associated geographic location corresponding to the defined geographical area is automatically restricted based on the assigned availability parameter of the defined geographic area (Hunter, see paragraph [0131], graphical user interface 1102 that may be embodied in a mobile device and may be useful in representing a media player (e.g., currently playing or queued to play a particular media file). The graphical user interface 1102 includes an image 1104 associated with an audio file and/or an author of the audio file, a title 1106 of the audio file, a more information button 1108, a rating 1110, a share button 1112 for sharing the audio file with one or more users or recipients (e.g., by forwarding the audio file and/or a link to the audio file) and a length (duration) 1118 of the audio file. Clicking on the image 1104 and/or title 1106 may center a map interface on the location of the audio file and/or may open a pane providing additional information about the audio file. Also see map in fig. 11).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Hunter and apply them on the teaching of Marra-Jacoby because geotagged media files can be collected easily and provided effectively to the user. (Hunter, see paragraph [0042]).


	In analogous art Hunter teaches the method of claim 1, wherein the making available of the social media content comprises filtering the social media content to exclude each social media item having a geographic location of origin corresponding to the defined geographical area (Hunter, see paragraph [0048], determining a location of a user (e.g., determining a location of a user device associated with the user); determining at least one criterion associated with the user (e.g., determining a filter for use in selecting media files to distribute to, present to, or otherwise transmit to a user device, user interface and/or user); generating a media experience for the user based on the location of the user and the at least one criterion).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Hunter and apply them on the teaching of Marra-Jacoby because geotagged media files can be collected easily and provided effectively to the user. (Hunter, see paragraph [0042]).

	As per claim 3, Marra-Jacoby doesn’t teach the method of claim 2, wherein the filtering comprises, for each of multiple social media items comprising the social media content: identifying the geographical location of the social media item based on geo-tagging information associated therewith; identifying a particular one of multiple defined geographical areas within which the identified geographic location of origin falls; identifying the respective availability parameter associated with the identified defined geographical area; and determining an availability status of the social media item based on the identified availability parameter.
(Hunter, see paragraph [0050], determining a first media file associated with a first ranking for a user and associated with a first location; determining a second media file associated with a second ranking for the user and associated with a second location; and generating a map interface based on the first media file and the second media file. In one example, two audio files are identified by a system for managing delivery of geotagged audio files, each audio file having a respective ranking determined for a user (e.g., based on the user's preferences, the quality of the item as determined by the interactions (liking, sharing, commenting) of other users with said item, and/or current location). According to the example, the system then provides (e.g., to the user's smartphone, to the user's tablet computer) an interactive map (e.g., using a map application, such as GOOGLE MAPS) having a coverage area configured to encompass both of the respective locations associated with the audio files).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Hunter and apply them on the teaching of Marra-Jacoby because geotagged media files can be collected easily and provided effectively to the user. (Hunter, see paragraph [0042]).



	
As per claim 4, 
			[Rejection rational for claim 3 is applicable].

	As per claim 5, Marra-Jacoby doesn’t teach the method of claim 1, wherein the assigned availability parameter indicates conditional exclusion based on one or more user attributes, such that availability via the map-based GUI of each social media item having a geographic location of origin within the defined geographical area is variable dependent on the one or more attributes of a user associated with the user device.
In analogous art Hunter teaches the method of claim 1, wherein the assigned availability parameter indicates conditional exclusion based on one or more user attributes, such that availability via the map-based GUI of each social media item having a geographic location of origin within the defined geographical area is variable dependent on the one or more attributes of a user associated with the user device (Hunter, see paragraph [0043], facilitate the delivery of contextually-relevant media content to a user (e.g., via a user's mobile device) based on his or her location, profile, preferences and/or detectable attributes or conditions such as speed, direction and/or compass orientation. In one sense, a user's movement through the real world informs a search query for content that the user is likely to consider relevant or of interest. Relevant or recommended media files may be determined based on a user's past consumption patterns (e.g., what types of files the user has listened to, read or watched), interests expressed directly to a central media service (e.g., by selecting a category of interest, such as architecture or history) and/or indirectly (e.g., based on the user linking to a social networking profile that lists architecture as an interest) and physical or environmental criteria (as detected or otherwise determined by a mobile device and/or server computer), such as the direction and speed of their movement, or whether the mobile device is in a pocket (e.g., based on light detected by a device's light sensor), etc.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Hunter and apply them on the teaching of Marra-Jacoby because geotagged media files can be collected easily and provided effectively to the user. (Hunter, see paragraph [0042]).

	
	As per claim 8, Marra-Jacoby-Hunter teaches the method of claim 1, further comprising: at the server system, providing a curation interface enabling management of multiple defined geographical areas, wherein the assigning of the availability parameter to the defined geographical area is responsive to selective user input by a human operator via the curation interface (Marra, see paragraph [0003], storing the new content item in association with the social network group. The method also includes associating the new content item with a geographic location. The method also includes providing for display a map and an indication of the social network group. The map includes a representation of the new content item. The representation of the new content item is positioned on the map proximate to the geographic location on the map).

	
As per claim 9, 
			[Rejection rational for claim 8 is applicable].

	As per claim 10, Marra-Feldman doesn’t teach the method of claim 1, wherein the assigning of the availability parameter is performed in an automated procedure based at least in 
	In analogous art Hunter teaches the method of claim 1, wherein the assigning of the availability parameter is performed in an automated procedure based at least in part on user reports received with respect to social media items originating from the defined geographical area (Hunter, see paragraph [0043]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Hunter and apply them on the teaching of Marra-Jacoby because geotagged media files can be collected easily and provided effectively to the user. (Hunter, see paragraph [0042]).



As per claim 11, 
		[Rejection rational for claim 1 is applicable]. 

As per claim 12, Marra-Jacoby doesn’t teach the system of claim 11, wherein the making available of the social media content comprises filtering the social media content to exclude each social media item having a geographic location of origin corresponding to the defined geographical area.
In analogous art Hunter teaches the system of claim 11, wherein the making available of the social media content comprises filtering the social media content to exclude each social media item having a geographic location of origin corresponding to the defined geographical area (Hunter, see paragraph [0048], determining a location of a user (e.g., determining a location of a user device associated with the user); determining at least one criterion associated with the user (e.g., determining a filter for use in selecting media files to distribute to, present to, or otherwise transmit to a user device, user interface and/or user); generating a media experience for the user based on the location of the user and the at least one criterion).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Hunter and apply them on the teaching of Marra-Jacoby because geotagged media files can be collected easily and provided effectively to the user. (Hunter, see paragraph [0042]).


As per claim 13, 
		[Rejection rational for claim 3 is applicable]. 


As per claim 14, 
		[Rejection rational for claim 13 is applicable]. 

As per claim 15, Marra-Jacoby doesn’t teach the system of claim 11, wherein the assigned availability parameter indicates conditional exclusion based on one or more user attributes, such that availability via the map-based GUI of each social media item having a geographic location of origin within the defined geographical area is variable dependent on the one or more attributes of a user associated with the user device.
In analogous art Hunter teaches the system of claim 11, wherein the assigned availability parameter indicates conditional exclusion based on one or more user attributes, such that availability via the map-based GUI of each social media item having a geographic location of origin within the defined geographical area is variable dependent on the one or more attributes of a user associated with the user device (Hunter, see paragraph [0050], determining a first media file associated with a first ranking for a user and associated with a first location; determining a second media file associated with a second ranking for the user and associated with a second location; and generating a map interface based on the first media file and the second media file. In one example, two audio files are identified by a system for managing delivery of geotagged audio files, each audio file having a respective ranking determined for a user (e.g., based on the user's preferences, the quality of the item as determined by the interactions (liking, sharing, commenting) of other users with said item, and/or current location). According to the example, the system then provides (e.g., to the user's smartphone, to the user's tablet computer) an interactive map (e.g., using a map application, such as GOOGLE MAPS) having a coverage area configured to encompass both of the respective locations associated with the audio files).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Hunter and apply them on the teaching of Marra-Jacoby because geotagged media files can be collected easily and provided effectively to the user. (Hunter, see paragraph [0042]).

	
	As per claim 18, Marra-Jacoby-Hunter teaches the system of claim 11, wherein the instructions further configure the one or more computer processor devices to: at the server system, provide a curation interface enabling management of multiple defined geographical areas, wherein the assigning of the availability parameter to the defined geographical area is responsive to selective user input by a human operator via the curation interface. (Marra, see paragraph [0003], storing the new content item in association with the social network group. The method also includes associating the new content item with a geographic location. The method also includes providing for display a map and an indication of the social network group. The map includes a representation of the new content item. The representation of the new content item is positioned on the map proximate to the geographic location on the map).

As per claim 19, 
			[Rejection rational for claim 8 is applicable].

	As per claim 20, 
			[Rejection rational for claim 1 is applicable].

Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable Marra et al.  (U.S. PGPub 2013/0111354) in view of Jacoby (U.S. PGPub 2013/0311452) and further in view of Hunter et al. (U.S. PGPub 2012/0221687) and further in view of St. Clair (U.S. PGPub 2014/0280058).

As per claim 6, Marra-Jacoby-hunter doesn’t explicitly teach the method of claim 5, wherein the availability parameter indicates an age restriction value.
In analogous art St. Clair teaches the method of claim 5, wherein the availability parameter indicates an age restriction value (St. Clair, see paragraph [0008], ...filtering criterion for content objects to be displayed on the UI may be based on the user profile of the user. For example, certain content objects may be selected for display on the UI of the mobile computing device based on particular aspects of the user, such as age, religion, interests).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of St. Glair and apply them on the teaching of Marra-Jacoby-Hunter as doing so enables providing the content object to be  (St Clair, see paragraph [0005]).

As per claim 7, Marra-Jacoby-Hunter doesn’t explicitly teach the method of claim 6, wherein the making available of the social media content comprises, for each social media item having a geographical location within the defined geographical area: determining an age value of the user associated with the user device; and making the social media item accessible via the map-based GLtI conditional upon the age value of the user being greater than a threshold age indicated by the age restriction value associated with the defined geographical area.
In analogous art St. Clair teaches the method of claim 6, wherein the making available of the social media content comprises, for each social media item having a geographical location within the defined geographical area: determining an age value of the user associated with the user device; and making the social media item accessible via the map-based GLtI conditional upon the age value of the user being greater than a threshold age indicated by the age restriction value associated with the defined geographical area (St. Clair, see paragraph [0032], the maturity threshold level may be relatively low when the current geo-location of client system 130 is at a church, while when the current geo-location of client system 130 is at a nightclub, the maturity threshold level may be relatively high. In particular embodiments, identification of content objects for presentation on the UI of client system 130 may determined at least in part on the maturity rating of the content objects in conjunction of user profile information of the user, such as for example age, religion, interests, or any combination thereof. As an example and not by way of limitation, "adult oriented" content objects with a relatively high maturity rating may be suppressed from being presented based at least in part on user profile information indicating the user may be socially conservative (e.g. based on age or religion)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of St. Glair and apply them on the teaching of Marra-Jacoby-Hunter as doing so enables providing the content object to be displayed on the Ui based on criteria by the computing device and facilitating social filtering of Ul in the client system in the network environment in an effective manner (St Clair, see paragraph [0005]).

As per claim 16, Marra-Jacoby-Hunter doesn’t explicitly teach the system of claim 15, wherein the availability parameter indicates an age restriction value.
In analogous art St. Clair teaches the system of claim 15, wherein the availability parameter indicates an age restriction value (St. Clair, see paragraph [0008], ...filtering criterion for content objects to be displayed on the UI may be based on the user profile of the user. For example, certain content objects may be selected for display on the UI of the mobile computing device based on particular aspects of the user, such as age, religion, interests).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of St. Glair and apply them on the teaching of Marra-Jacoby-Hunter as doing so enables providing the content object to be displayed on the Ui based on criteria by the computing device and facilitating social filtering of Ul in the client system in the network environment in an effective manner (St Clair, see paragraph [0005]).


In analogous art St. Clair teaches the system of claim 16, wherein the instructions configure the one or more computer processor devices to make the social media content available in a process comprising, for each social media item having a geographical location within the defined geographical area: determining an age value of the user associated with the user device; and making the social media item accessible via the map-based GLUt conditional upon the age value of the user being greater than a threshold age indicated by the age restriction value associated with the defined geographical area (St. Clair, see paragraph [0032], the maturity threshold level may be relatively low when the current geo-location of client system 130 is at a church, while when the current geo-location of client system 130 is at a nightclub, the maturity threshold level may be relatively high. In particular embodiments, identification of content objects for presentation on the UI of client system 130 may determined at least in part on the maturity rating of the content objects in conjunction of user profile information of the user, such as for example age, religion, interests, or any combination thereof. As an example and not by way of limitation, "adult oriented" content objects with a relatively high maturity rating may be suppressed from being presented based at least in part on user profile information indicating the user may be socially conservative (e.g. based on age or religion)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of St. Glair and apply them on  (St Clair, see paragraph [0005]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.